DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/28/2020 and 6/5/2020 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election of species 1, directed to the embodiment of fig. 7, with claims 1-12 readable therein in the reply filed on 7/18/2022 is acknowledged.  	Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Therefore, claims 13-20 are withdrawn from consideration.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Jae Y. Park (reg no. 62629) on Wednesday, July 26, 2022. See the attached examiner’s amendment authorization from the attorney.
The application title has been amended as follows: DISPLAY DEVICE COMPRISING STACK OF INSULATING REFRACTIVE LAYERS 	The application claims has been amended as follows:Claims 13 – 20 (Cancelled).
Allowable Subject Matter
The closest prior art (Tokuda US PGPub. 2018/0138458, fig. 7) teaches most of the limitations of claim 1 but fails to teach “a third insulation layer disposed on the second insulation layer, the third insulation layer having the first refractive index, and having a plurality of second openings defined in a region overlapping the plurality of light emitting regions; and a fourth insulation layer covering the second insulation layer and the third insulation layer and having the second refractive index.”
Claims 1-12 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	a display device comprising: “a third insulation layer disposed on the second insulation layer, the third insulation layer having the first refractive index, and having a plurality of second openings defined in a region overlapping the plurality of light emitting regions; and a fourth insulation layer covering the second insulation layer and the third insulation layer and having the second refractive index” as recited in claim 1. 	Claims 2-12 are also allowed for further limiting and depending upon allowed claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892